          Case 2:20-cv-00163-RJC Document 30 Filed 07/07/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 RITA COTTON, Individually and for Others            )
 Similarly Situated,                                 )
                                                     )
                          Plaintiff,                 )
                                                     )       Civil Action No. 20-163
           v.                                        )
                                                     )
 PTAG, INC.,                                         )
                                                     )
                          Defendant.                 )
                                                     )




                                             ORDER



     AND NOW, this 7th day of July, 2020, the Court having been advised by the Court

appointed Mediator, Carole S. Katz, Esquire, that the above captioned case has been resolved

(Document No. [29]) and that the only matters remaining to be completed are the payment of the

settlement proceeds, if any, and the submission of a stipulation for dismissal under Fed.R.Civ.P.

41(a), and, it appearing that there is no further action required by the Court at this time;

     IT IS HEREBY ORDERED, that the Clerk mark the above-captioned case closed; that

nothing contained in this Order shall be considered a dismissal or disposition of this action, and,

that should further proceedings therein become necessary or desirable, either party may initiate

them in the same manner as if this Order had not been entered, and,
          Case 2:20-cv-00163-RJC Document 30 Filed 07/07/20 Page 2 of 2




     IT IS FURTHER ORDERED that the Court expressly retains jurisdiction in this matter to

consider any issue arising during the period when settlement is being finalized, including, but

not limited to, enforcing settlement.

                                                            BY THE COURT:



                                                            s/Robert J. Colville
                                                            Robert J. Colville
                                                            United States District Judge




cc/ecf: counsel of record
